Order, Family Court, New York County (Michael Gage, J.), entered September 17, 1991, returning custody of the subject children to respondent-appellant under petitioner-respondent’s supervision for a period of six months, following a fact-finding determination that the children were neglected, is unanimously affirmed, without costs or disbursements.
A finding of neglect with the consent of the guardian ad litem was made while respondent mother was involuntarily committed to a psychiatric unit, after a police officer removed her and her three children from a building lobby in February. One of the children, aged three, had no coat, and another child, aged two, had no shoes.
*314Whatever deficiency there may have been in the appointment of the guardian, and we do not find that there was, is of no moment since the evidence elicited at the fact-finding hearing and the renewed motion to vacate demonstrated that there was no meritorious defense to the charge of neglect (Matter of Celeste M., 180 AD2d 437). Concur—Sullivan, J. P., Milonas, Rosenberger, Ross and Asch, JJ.